EVERETT, Chief Judge
(concurring):
As long as the declarant has testified and is available in court for cross-examination, as she was here, I am willing to uphold the exercise of the military judge’s discretion in allowing admission of an inconsistent extrajudicial statement as substantive evidence— even if the pretrial statement was made to the police. Under such circumstances, Mil. R.Evid. 803(24) has been satisfied, and there is no violation of the accused’s sixth-amendment right of confrontation. California v. Green, 399 U.S. 149, 90 S.Ct 1930, 26 L.Ed.2d 489 (1970). However, if the declarant has not testified, the rationale for admissibility is much weaker; and I reserve judgment as to that situation.